Order granting plaintiffs’ motion to strike out the defense of the Statute of Limitations  contained in paragraph “ Ninth ” of appellants’ answer reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The disability afforded an infant by section 60 of the Civil Practice Act does not inure to the parent’s cause of action for loss of services and medical expenses. The father’s action, not having been instituted within the statutory period, is barred and it was error to strike out the separate defense contained in appellants’ answer. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. [169 Misc. 117.]